Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s IDS filed on 04/06/2020 and 10/08/2019 has been entered and considered.
Claims 1-23 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 11-14, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by SEO et al. (US 2018/0286400, A1), in view of Chou et al. (US 2011/0087666, A1).

     Regarding claim 1, SEO teaches a user terminal 100 (the user terminal 100 of at least Figs. 5D-6B, and para. 0068-0069 comprising an intelligent agent 151 indicative of the communication circuit configured to obtain at least a voice input 
a memory (memory 140 of at least para. 0068), 
wherein the memory is configured to store instructions configured, when executed, to enable the at least one processor to: 
receive a user utterance, transmit information about the received user utterance to an external electronic device using a communication circuit  (at least para. 0072, and 0076 further teaches receiving said user utterance illustrating a user voice request for acquiring and transmit at least certain stored user pictures, the terminal 100 further configured for transmitting information about the received user utterance to said external electronic 200 of at least para. 0076 indicative of the server 200 device using at least an intelligent app 151 indicative of said communication circuit); and 
perform a task according to received operation information by receiving the operation information associated with the user utterance from the external 
     However, SEO is silent regarding wherein the operation information comprises information associated with an operation of providing a first expression for classifying a plurality of images and at least one second expression indicating attribute information about a plurality of images classified by the first expression.
    Chou teaches in at least the Abstract and Figs. 2-3 a terminal 104 comprising at least one of a plurality apps including at least a photo gallery app to retrieve based on user queried instructions pictures taken at an instructed times and locations, 

      Regarding claim 2 (according to claim 1), SEO further implies wherein the attribute information comprises at least one of information about a location in which the plurality of images are taken, information about a time at which the plurality of images are taken, information about a relationship between a plurality of people in the plurality of images, information about an emotion associated with at least one person in the plurality of images, or information about an event associated with the plurality of images (instructed data of at least Fig. 6B and para. 0147 comprises at least search data paths rules including attribute information for retrieving the specific data comprises at least one of information about a location in which the plurality of images are taken such as Hawaii, said search data of further 
      
      Regarding claim 3 (according to claim 1), SEO is silent regarding wherein the operation information further comprises information associated with an operation of the at least one processor displaying at least one user interface, the plurality of images according to the attribute information on a touch screen display of the user terminal (para. 0058 and Figs. 5A-6B further teaches the operation information entered or received by means of at least touch panel of the display device for displaying at least retrieved images according to instructed information comprising obviously said attributes information). 
     However, SEO is silent regarding wherein the operation information further comprises information associated with an operation of the at least one processor displaying at least one user interface for classifying the plurality of images according to the attribute information on a touch screen display of the user terminal.
     Chou further teaches in at least para. 0027 and 0032-0033 received tag and attributes operation information via a user interface 206 further comprising information for displaying said pictures associated with said operation for classifying said plurality of images according to the attribute information on a 

      Regarding claim 5 (according to claim 3), SEO further implies wherein the operation information further comprises information associated with an operation of the at least one processor identifying at least one of a relationship between a plurality of people in the plurality of images, an emotional state of the plurality of people, or a location in which the plurality of images are taken, and an operation of transmitting the identified one to the external electronic device according to a user input via the at least one user interface (at least Fig. 6B teaches the images attached to a message targeted for transmitting comprising specific instructions to search and retrieve photos taken in Hawaii as implied control operation information further comprises information associated with an operation of the at least one processor identifying at least one of a location in which the plurality of images are taken, and an operation of transmitting the identified one to the external electronic device according to a user input via the at least one user interface).

      Regarding claim 6 (according to claim 5), SEO is silent regarding wherein the operation information further comprises information associated with an operation of the at least one processor providing a third expression generated by the external electronic device based on at least one of the relationship between the plurality of people, the emotional state, or the location.
    Chou further teaches in at least para. 0034-0035 provided clustering attributes as said  operation information indicative obviously of said third expression generated based on at least one of the relationship between the plurality of people, the emotional state, or the location of the taken images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou to include wherein said operation information further comprises information associated with an operation of the at least one processor providing a third expression generated by the external electronic device based on at least one of the relationship between the plurality of people, the emotional state, or the location, as illustrated above, as SEO in view of Chou are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further appreciate Chou complement SEO in the sense that the classified and selected images may be 

      Regarding claim 11 (according to claim 3), SEO is silent regarding wherein the operation information further comprises information associated with an operation of the at least one processor deleting at least one image comprising a person having a facial expression corresponding to a specified emotion according to a user input via the at least one user interface.
   Chou teaches in at least para. 0028 eliminating based on a control operation information certain images which obviously as understood indicate deleting said at least one image comprising a person having a facial expression corresponding to a 

     Regarding claim 12, SEO teaches a control method of a user terminal (the user terminal 100 of at least Figs. 5D-6B, and para. 0068-0069 comprising at least one processor 150 and an intelligent agent 151 collectively comprising the control method to obtain at least a voice input of at least Figs. 5D-6B where the voice input comprises information for employing at least a photo gallery app for retrieving stored pictures taken in Hawaii and to forward said pictures along with designated message to a recipient, said received voice information is further forwarded to an intelligent server 200 serving as the external apparatus for forwarding instructions and suggestions as paths rules for executing tasks corresponding to the inputted voice inputs),
the control method comprising: 
receiving a user utterance (at least para. 0072, and 0076 further teaches receiving said user utterance illustrating a user voice request for acquiring and transmit at least certain stored user pictures);

performing a task according to operation information by receiving the operation information associated with the user utterance from the external electronic device based on the information transmitted (para. 0077-0083 further teaches the communication circuit 151 receiving at least the paths rules indicating actions to take and performing a task according to received paths rules and operation information by receiving the operation information associated with the user utterance from the external electronic device 200 based on the information transmitted); and wherein the operation information comprises information associated with an operation of providing a first expression indicating attribute information about a plurality of images classified by the first expression (the system of at least Fig. 6B implies receiving and processing user instruction operations information comprising at least as implied clustered or classified taken images based on at least taken location like Hawaii, the location information 
     However, SEO is silent regarding wherein said operation information comprises information associated with an operation of providing a first expression for classifying a plurality of images and at least one second expression indicating attribute information about a plurality of images classified by the first expression.
    Chou teaches in at least the Abstract and Figs. 2-3 a terminal 104 comprising at least one of a plurality apps including at least a photo gallery app to retrieve based on user queried instructions pictures taken at an instructed times and locations, where the system comprising a classifier 114 and receiving means of at least Figs. 5-6, 8C-10 adapted for receiving operations information comprising information associated with a tagged photo operation, editing operations, and providing in at least the Abstract a first set of plurality of attributes or expression for classifying a plurality of images and at least one second expression or tagged photo operation, editing operations, indicating attribute information about a plurality of images classified by the first expression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou to include wherein said operation information comprises information associated with an operation of providing a first expression for classifying a plurality of images and at least one second expression 



      Regarding claim 14 (according to claim 12), SEO is silent regarding wherein the operation information further comprises an operation of at least one processor of the user terminal displaying at least one user interface, and the plurality of images according to the attribute information on a touch screen display of the user terminal (para. 0058 and Figs. 5A-6B further teaches the operation information entered or received by means of at least touch panel of the display device for 
         However, SEO is silent regarding wherein operation information further comprises an operation of at least one processor of the user terminal displaying at least one user interface for classifying the plurality of images according to the attribute information on a touch screen display of the user terminal.
     Chou further teaches in at least para. 0027 and 0032-0033 received tag and attributes operation information via a user interface 206 further comprising information for displaying said pictures associated with said operation for classifying said plurality of images according to the attribute information on a touch screen display of the user terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou to include wherein said operation information further comprises an operation of at least one processor of the user terminal displaying at least one user interface for classifying the plurality of images according to the attribute information on a touch screen display of the user terminal, as illustrated above, as SEO in view of Chou are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further appreciate Chou complement SEO in the sense that 




a memory configured to be disposed in the user terminal or outside the user terminal and to be operatively connected to the at least one processor (memory 140 of at least para. 0068), 
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to: 
receive a user utterance (at least para. 0072, and 0076 further teaches receiving said user utterance illustrating a user voice request for acquiring and transmit at least certain stored user pictures, the terminal 100 further configured for transmitting information about the received user utterance to said external electronic 200 of at least para. 0076 indicative of the server 200 device using at least an intelligent app 151 indicative of said communication circuit); and perform a task associated with the user utterance based on reception of the user utterance 
wherein the task comprises a task of providing a first expression and/or at least one second expression indicating attribute information about the plurality of images classified by the first expression (the system of at least Fig. 6B implies receiving and processing user instruction operations information comprising at least as implied clustered or classified taken images based on at least taken location like Hawaii, the location information indicative of said first expression indicating attribute information about a plurality of images classified by the first expression).
     However, SEO is silent regarding wherein the task comprises a task of providing a first expression for classifying a plurality of images and at least one second expression indicating attribute information about the plurality of images classified by the first expression.
    Chou teaches in at least the Abstract and Figs. 2-3 a terminal 104 comprising at least one of a plurality apps including at least a photo gallery app to retrieve based on user queried instructions pictures taken at an instructed times and locations, where the system comprising a classifier 114 and receiving means of at least Figs. 

      Regarding claim 18 (according to claim 17), SEO further implies wherein the attribute information further comprises at least one of information about a location in which the plurality of images is taken, information about a time at which the plurality of images is taken, information about a relationship between a plurality of people in the plurality of images, information about an emotion associated with at least one person in the plurality of images, or information about an event associated with the plurality of images (instructed data of at least Fig. 6B and para. 0147 comprises at least search data paths rules including attribute information for retrieving the specific data comprises at least one of information about a location in which the plurality of images are taken such as Hawaii, said search data of further 

      Regarding claim 19 (according to claim 17), SEO is silent regarding wherein the task further comprises a task of the at least one processor displaying at least one user interface, and the plurality of images according to the attribute information on a touch screen display of the user terminal (para. 0058 and Figs. 5A-6B further teaches the operation information entered or received by means of at least touch panel of the display device for displaying at least retrieved images according to instructed information comprising obviously said attributes information). 
     However, SEO is silent regarding wherein task further comprises a task of the at least one processor displaying at least one user interface for classifying the plurality of images according to the attribute information on a touch screen display of the user terminal.
     Chou further teaches in at least para. 0027 and 0032-0033 received tag and attributes operation information via a user interface 206 further comprising information for displaying said pictures associated with said operation for classifying said plurality of images according to the attribute information on a touch screen display of the user terminal. It would have been obvious to one of 

          Regarding claim 23 (according to claim 17), SEO further implies wherein the attribute information further comprises information of an object in at least one image of the plurality of images (instructed user data of at least para. 0146-0147 further comprises as understood in the art location attribute information further comprises information of a taken location or object in at least one image of the plurality of images).

Claim(s) 4, 7, 9-10, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by SEO in view of Chou, and further in view of Jung et al. (US 2014/0192134, A1).

      Regarding claim 4 (according to claim 3), SEO is silent regarding wherein the operation information further comprises: information associated with an operation of the at least one processor detecting a facial expression of at least one person in 
information associated with an operation of the at least one processor changing a specified portion of the at least one person into a pre-specified graphical object and displaying the graphical object on the touch screen display when an emotional state of the at least one person is identified as a first emotional state based on the detected facial expression.
     Chou further teaches in at least para. 0033 detecting images or pictures associated with smiles or facial expression of at least one person in the plurality of images in response to a user input via the at least one user interface according to the user input via the at least one user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou to include wherein said operation information further comprises: information associated with an operation of the at least one processor detecting a facial expression of at least one person in the plurality of images in response to a user input via the at least one user interface according to the user input via the at least one user interface, as illustrated above, as SEO in view of Chou are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further 
        However, SEO in view of Chou are silent regarding wherein information associated with an operation of the at least one processor changing a specified portion of the at least one person into a pre-specified graphical object and displaying the graphical object on the touch screen display when an emotional state of the at least one person is identified as a first emotional state based on the detected facial expression.
      Jung teaches in at least para. 0066-0067and 0079 the image classifications, information for display and classification further comprising information 

      Regarding claim 7 (according to claim 1), SEO in view of Chou are silent regarding wherein the operation information further comprises information associated with an operation of displaying, on at least one image among the plurality of images, an additional description associated with attribute information about the at least one image.
       Jung further teaches in at least para. 0079 classifying images based on at least emotions and providing operation information further comprises information associated with an operation of displaying, on at least one image among the plurality of images, an additional description information associated with attribute emotions information about the at least one image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

      Regarding claim 9 (according to claim 3), SEO in view of Chou are silent regarding wherein the operation information further comprises information associated with an operation of the at least one processor selectively displaying at least one image comprising a person having a facial expression corresponding to an emotional state selected by a user among the plurality of images according to a user input via the at least one user interface.
      Jung teaches in at least para. 0066-0067 selectively displaying at least one image comprising a person having a facial expression corresponding to an emotional state selected by a user among the plurality of images according to a user input via the at least one user interface according to obviously display operation information understoodly comprising information associated with said operation of display the specific images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou, and further in view of Jung to include wherein said operation information further comprises information associated with an operation of the at least one processor selectively displaying at least one image comprising a person having a facial expression corresponding to 


      Jung teaches in at least para. 0066-0067, and 0071-0072 detected emotions of the people pictured in the images, and control the display of information associated with an emotion of the image, further configured for changing at least one image comprising a person among the plurality of images to an image corresponding to the person, and an operation of displaying the changed image on a display screen according to a user input via the at least one user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou, and further in view of Jung to include wherein said operation information further comprises information associated with an operation of the at least one processor changing at least one image comprising a person among the plurality of images to an image corresponding to the person, and an operation of displaying the changed image on the touch screen display according to a user input via the at least one user interface, as illustrated above, as SEO in view of Chou, and further in view of Jung are in the 

       Regarding claim 15 (according to claim 14), SEO is silent regarding wherein the operation information further comprises: an operation of at least one processor of the user terminal detecting a facial expression of at least one person in the 
an operation of the at least one processor changing a specified portion of the at least one person into a pre-specified graphical object and displaying the graphical object on the touch screen display when an emotional state of the at least one person is identified as a first emotional state based on the detected facial expression.
      Chou further teaches in at least para. 0033 detecting images or pictures associated with smiles or facial expression of at least one person in the plurality of images in response to a user input via the at least one user interface according to the user input via the at least one user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou to include wherein said operation information further comprises: an operation of at least one processor of the user terminal detecting a facial expression of at least one person in the plurality of images in response to a user input via the at least one user interface according to the user input via the at least one user interface, as illustrated above, as SEO in view of Chou are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further appreciate 
      However, SEO in view of Chou are silent regarding wherein an operation of the at least one processor changing a specified portion of the at least one person into a pre-specified graphical object and displaying the graphical object on the touch screen display when an emotional state of the at least one person is identified as a first emotional state based on the detected facial expression.
      Jung teaches in at least para. 0066-0067and 0079 the image classifications, information for display and classification further comprising information associated with an operation of the at least one processor changing a specified 

    Regarding claim 20 (according to claim 17), SEO in view of Chou are silent regarding wherein the task further comprises a task of displaying, on at least one image among the plurality of images, an additional description associated with attribute information about the at least one image.
       Jung further teaches in at least para. 0079 classifying images based on at least emotions and providing operation information further comprises information associated with an operation of displaying, on at least one image among the plurality of images, an additional description information associated with attribute emotions information about the at least one image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou, and further in view of Jung to include wherein said task further comprises a task of displaying, on at least 


      Jung teaches in at least para. 0066-0067, and 0071-0072 detected emotions of the people pictured in the images, and control the display of information associated with an emotion of the image, further configured for changing at least one image comprising a person among the plurality of images to an image corresponding to the person, and an operation of displaying the changed image on a display screen according to a user input via the at least one user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou, and further in view of Jung to include wherein when the emotion associated with the at least one person in the plurality of images is identified, the instruction further cause the at least one processor to alter the at least one person in the plurality of images in conformity with the emotion, as illustrated above, as SEO in view of Chou, and further in view of Jung are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further appreciate 

      Regarding claim 22 (according to claim 21), SEO in view of Chou are silent regarding wherein the altering comprises substituting a face of the at least one person in the plurality of images with an emoji of the emotion.
     Jung further teaches in at least para. 0030 changing of the user captured images with an image of a facial expression corresponding to detected facial expression of the user, said outputted facial expression instead of the captured images is 


Claim(s) 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by SEO in view of Chou, and further in view of Han et al. (US 2017/0289444, A1).

      Regarding claim 8 (according to claim 1), SEO in view of Chou are silent regarding wherein the operation information further comprises information associated with an operation of providing the plurality of images and information about a recommended event associated with the first expression.
     Han teaches a case where in para. 0124 and 0129 controlling module 730 provides operation information further comprises information associated with an operation of providing the plurality of images and information as suggestions about obviously a recommended event associated with the pictures corresponding to obviously first attributes information or said first expression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

      Regarding claim 16 (according to claim 12), SEO in view of Chou are silent regarding wherein the operation information further comprises information associated with an operation of providing the plurality of images and information about a recommended event associated with the first expression.
     Han teaches a case where in para. 0124 and 0129 controlling module 730 provides operation information further comprises information associated with an operation of providing the plurality of images and information as suggestions about obviously a recommended event associated with the pictures corresponding to obviously first attributes information or said first expression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SEO in view of Chou, and further in view of Han to include wherein said operation information further comprises information associated with an operation of providing the plurality of images and information about a recommended event associated with the first expression, as illustrated above, as SEO in view of Chou, and further in view of Han are in the same field of endeavor of receiving a user request to forward or display a set of pictures from a set of classified pictures according to provided user operation information, one skill in the art would further appreciate Han further complement the prior arts SEO in view of Chou in the sense that the classified and selected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/6/2022